FILED
                                                                                       COURT OF APPEALS
                                                                                              DIVISION II

                                                                                      2015 MAY 27      AM 9: 33

                                                                                      STATE OF WASHINGTON

                                                                                      BY
                                                                                                    UTY


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                    DIVISION II



STATE OF WASHINGTON,                                                                 No. 45916 -7 -II


                                        Respondent,                     consolidated with No. 45946 -9 -II)


          v.




THOMAS A. CLARK,                                                          UNPUBLISHED OPINION


                                        Appellant.
 STATE OF WASHINGTON,                                                                No. 45946 -9 -II


                                        Respondent,


          v.



 THOMAS A. CLARK,


                                        Appellant.


         WORSWICK, J. —            In this consolidated appeal, Thomas Clark appeals from his convictions

for   unlawful possession of a controlled substance —            methamphetamine ( cause number 13 - 1-


02502- 9)   and   for   attempted    first degree   animal   cruelty ( cause   number      13 - 1- 02503 -7), seeking


correction of scrivener' s errors in the judgements and sentences.. He argues that his judgment

and sentence      for   unlawful possession of a controlled substance —methamphetamine                     is erroneous


because it     states   that the   judgment   and sentence    followed from     a   guilty   plea, when   in fact it
No. 45916 -7 -II
Cons. with No. 45946 -9 -II




followed a bench trial. And he argues that his judgment and sentence for attempted first degree


animal cruelty is erroneous in three respects. First, it states that the judgment and sentence

followed from   a   guilty   plea, when      in fact it followed   a   bench trial. Second, it contains the


following term, which states that the sentence was suspended when it was not:

       Said   sentence       shall   be (   suspended)   on the attached conditions of ( suspended)

       sentence and that the Defendant pay the prescribed crime victim compensation •
       penalty assessment as per RCW 7. 68. 035 in the amount of $500. 00.

Clerk' s Papers ( CP) 36. Third, it attaches a document entitled " Conditions on Suspended

Sentence," when as noted above, the sentence was not suspended. CP at 38.


        The State concedes these errors. We accept the concession and remand the judgments

and sentences to make the correction noted above.

        Clark was convicted of unlawful possession of a controlled substance and attempted animal


cruelty after a bench trial. On the unlawful possession of a controlled substance -

methamphetamine conviction, the trial court sentenced Clark to six months incarceration, with

credit for time served. On the attempted animal cruelty conviction, the trial court sentenced Clark to

364 days in jail, with credit for time served. The trial court suspended no jail time for Clark.

Accounting for time served, Clark was to serve an additional two weeks in jail after the sentencing

hearing.

        As described above, the judgment and sentences for Clark' s two convictions erroneously

describe the procedure leading to both convictions, and erroneously describe the sentence for the

attempted animal cruelty conviction. The State correctly concedes these errors. Consequently, we

remand this case to the trial court to correct the judgement and sentences to reflect that both




                                                            2
No. 45916 -7 -II
Cons. with No. 45946 -9 -II




convictions resulted from a bench trial, and to reflect the correct sentence for his attempted first


degree animal cruelty conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                    3